Citation Nr: 0019975	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-47 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for polycystic ovarian 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1992 to April 
1995.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included claims for service 
connection for left and right knee disorders, but that these 
claims were properly withdrawn by the veteran in a written 
statement in support of her claim filed in May 1997.  
38 C.F.R. § 20.204(b) (1999).  Consequently, these claims are 
no longer subjects for appellate review.  The Board further 
notes that a November 1997 rating decision granted service 
connection for left breast cyst and assigned a noncompensable 
rating, effective from April 1995.  Since the record does not 
reflect that the veteran filed a notice of disagreement with 
this decision, this issue is also not a matter for current 
appellate consideration.


REMAND

First, the Board has reviewed the examination report 
containing the results of the February 1998 Department of 
Veterans Affairs (VA) gynecological examination, and observed 
that in his assessment, the examiner noted that laboratory 
work and physical examination in the service implied the 
presence of possible polycystic ovaries leading to secondary 
amenorrhea.  To reevaluate this, he requested further 
laboratory studies and magnetic resonance imaging (MRI) of 
the ovaries.  The Board further notes that the examination 
report then sets forth the results of the laboratory reports, 
which included "FSH 3.5; LH 3.8, DHEA 235 (Ref range 65-
380); and Testosterone 36 (Ref range 10-70)."  While the 
lack of further comment by the examiner with respect to most 
of these results may be explained by their apparent placement 
within the acceptable ranges noted on the report or the 
specimen report attached thereto, the follicle stimulating 
hormone (FSH) value of 3.5 is below most of the ranges of 
normal provided on the specimen report.  There is no 
explanation in the record as to whether the examiner deemed 
the FSH to be normal, or if he deemed it to be abnormal, why 
is was or was not of material significance.  The lack of this 
explanation of the significance of test results the physician 
expressly indicated were necessary to confirm or refute the 
diagnosis of the disability at issue makes the report 
inadequate for rating purposes.  Under the governing 
regulation, an inadequate report must be returned to correct 
any deficiency.  38 C.F.R. § 4.2 (1999).  

In addition, the Board notes that while the February 1998 VA 
examiner also indicated that the veteran failed to report for 
a scheduled MRI appointment, it is unclear from the record 
whether this appointment was scheduled for the same day or 
for a later date, and that the Board is therefore unable to 
adequately assess whether there might be a reasonable 
explanation for the veteran's failure to report.  Moreover, 
although the examiner noted that "documentation by an 
ultrasound is not as accurate as an MRI should be," the 
Board is unable to conclude from the examiner's current 
findings and assessment whether the examiner would be able to 
offer a diagnosis and the etiology of that diagnosis solely 
based on current clinical findings without a MRI.  It is 
further unclear as to whether the examiner was discounting 
the accuracy of the impression of "probable" polycystic 
ovarian disease noted in service, and if so, to what degree.  
Consequently, since this case is already being remanded so 
that a physician can address the impact, if any, of an FSH of 
3.5 on a possible diagnosis of polycystic ovarian disease, 
the Board would further request that any examiner further 
comment on his or her ability to render a diagnosis and the 
provide an opinion as to the etiology of that diagnosis based 
solely on the current medical findings of record.

At this point the Board would like to admonish the veteran 
that the Board's decision to remand this matter is based on 
its recognition of a obligation on its part to obtain an 
adequate examination for rating purposes, and that she 
continues to shoulder the burden of submitting a well-
grounded claim, which includes medical evidence of a current 
disability, and medical evidence linking that disability to 
service.  It is therefore recommended that the veteran should 
not simply await the outcome of the action requested by the 
Board, and instead make an independent effort to obtain 
medical evidence of a current diagnosis of polycystic ovarian 
disease and a medical opinion linking such disability to her 
period of active service.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the regional office (RO) for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for possible polycystic 
ovarian disease.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records other than 
those now on file pertaining to possible 
polycystic ovarian disease.

3.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veteran's claims file (including 
the February 1998 VA gynecological 
examination report and this remand) to be 
reviewed, preferably by the same 
physician who conducted the examination 
in February 1998, in order to formulate 
responses to the following questions:

(a) What is the import of FSH at 3.5 and 
what is its relationship, if any, to a 
possible diagnosis of polycystic ovarian 
disease?

(b) Even without a MRI of the veteran's 
ovaries, what is the degree of medical 
probability that the veteran currently 
has polycystic ovarian disease based on 
FSH of 3.5, the history and the other 
clinical findings from the VA examination 
of the veteran in February 1998?

(c) If a current diagnosis of polycystic 
ovarian disease is warranted, what is the 
degree of medical probability that this 
disease is causally related to the 
veteran's period of active service?  In 
this context, the examiner should comment 
upon the degree to which the record does 
or does not support the assessment noted 
in service of "probable" polycystic 
ovarian.

If the examiner finds that further 
medical examination and/or a MRI of the 
veteran's ovaries is essential in order 
to provide any of the above-requested 
opinions, the RO should schedule such an 
examination.  The veteran is admonished 
that should the examiner determine that 
further examination is necessary, her 
cooperation in this regard is critical, 
and that failure to report for any 
examination may have adverse consequences 
to her claim as the information requested 
on any examination would address 
questions of causation and symptomatology 
that are vital in these claims.  
38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, the 
examiner should so indicate.

If the same examiner is not available, 
the reason for the examiner's 
nonavailability should be noted in the 
record.  The matter should then be 
referred to another suitably qualified 
physician who should be requested to 
review the record and provide a response 
to the above questions.  If that 
physician believes that an answer can not 
be formulated without an actual 
examination of the claimant, appropriate 
action should be initiated to provide 
such an examination.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested supplemental medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
polycystic ovarian disease.  

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




